Citation Nr: 0817209	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-31 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral defective vision, including optic atrophy in the 
left eye.  

2.  Entitlement to service connection for bilateral defective 
vision, including optic atrophy in the left eye.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hallux valgus.

4.  Entitlement to a compensable disability rating for tinea 
pedis and onychomycosis of the toenails.






REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to May 1962 
and June 1963 to December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In May 2007, the Board remanded the issues currently on 
appeal so that the veteran could be given a hearing in 
accordance with 38 C.F.R. § 20.704(b) (2007).  In February 
2008, the appellant was sent a letter notifying him that he 
was scheduled to appear for a Board hearing in March 2008.  
He did not report for this hearing and has provided no 
explanation for his failure to report.  His hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2007).

The RO addressed the new and material evidence issues in the 
rating decision on appeal and found that the veteran had not 
submitted new and material evidence for either claim. 

In May 2008 the Board received an additional medical opinion 
from the veteran's physician in support of the veteran's 
claim for service connection for bilateral defective vision, 
including optic atrophy in the left eye.  This evidence is 
potentially relevant to the veteran's claim and has not been 
considered by the RO.  Neither the veteran, nor his attorney, 
have specifically waived initial RO consideration of this 
evidence.  However, a remand to the RO pursuant to 38 C.F.R. 
§ 19.9 (2007) is not necessary.  Because of the favorable 
outcome noted below, no conceivable prejudice to the veteran 
could result from this adjudication on that issue.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
bilateral defective vision, including optic atrophy in the 
left eye and bilateral hallux valgus in April 2003.  The 
appellant received timely notice of the determination but did 
not appeal, and those denials are now final.

2.  Evidence received since the April 2003 Board decision is 
not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bilateral defective vision, including 
optic atrophy in the left eye. 

3.  Resolving all doubt, the competent medical evidence shows 
a relationship between the currently diagnosed bilateral 
defective vision, including optic atrophy in the left eye, 
and service.

4.  Evidence received since the April 2003 Board decision is 
duplicative, cumulative, and redundant of evidence previously 
considered, and is not related to the pertinent unestablished 
facts necessary to substantiate the claim of entitlement to 
service connection for bilateral hallux valgus. 

5.  Tinea pedis and onychomycosis of the toenails does not 
affect at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; require the use of 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.

CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
April 2003 Board decision, and the claim of entitlement to 
service connection for bilateral defective vision, including 
optic atrophy in the left eye is reopened.  38 U.S.C.A. § 
5108 (West 2002 and Supp. 2007); 38 C.F.R. § 3.156 (a) 
(2007).

2.  Bilateral defective vision, including optic atrophy in 
the left eye, was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).

3.  New and material evidence has not been received since the 
April 2003 Board decision, and the claim for entitlement to 
service connection for bilateral hallux valgus is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 
C.F.R. § 3.156 (a) (2007).  

4.  The criteria for a compensable evaluation for the 
service-connected tinea pedis and onychomycosis of the 
toenails have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 
(DC) 7806, 7813, 7820 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant' s possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The veteran's claim of entitlement to service connection for 
bilateral defective vision, including optic atrophy in the 
left eye has been considered with respect to VA's duties to 
notify and assist.  With regard to that claim, given the 
favorable outcome in this decision, no conceivable prejudice 
to the veteran could result from the adjudication of that 
issue.  See Bernard v. Brown, 4 Vet. App. 384. 393 (1993).

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim to reopen the claim of service connection for bilateral 
hallux valgus is denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Although the March 2004 letter discussed above did not 
specifically inform the veteran of the basis of the last 
final denial in April 2003 for the claim to reopen the claim 
for service connection for bilateral hallux valgus, pursuant 
to Kent v. Nicholson, 20 Vet, App. 1 (2006), the veteran has 
nonetheless been notified pursuant to Kent v. Nicholson.  The 
letter did describe the meaning of "new" and "material" 
evidence in order to reopen the claim.  A September 2005 
statement of the case (SOC) noted that the veteran's claim 
for service connection for bilateral hallux valgus was denied 
because there was no evidence to show that the condition was 
incurred in or caused by service.  Furthermore, the veteran 
and his representative have demonstrated actual knowledge of 
the evidence necessary to substantiate a new and material 
evidence claim, including the basis of the last final denial 
in April 2003.  In his attorney's October 2005 written 
statement in support of the veteran's claim, it is 
specifically argued that the RO denied the new and material 
evidence claim because it found the condition was not a 
result of service, and that a new VA examination was 
necessary because an August 2005 VA examination did not 
express an opinion on whether the hallux valgus condition was 
related to service.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Likewise, although the letter discussed above did not 
specifically list the criteria for receiving a higher rating 
for tinea pedis and onychomycosis of the toenails pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the veteran 
has nonetheless been notified pursuant to Vazquez-Flores v. 
Peake.  A September 2005 SOC listed the specific criteria for 
a higher rating under 38 C.F.R. 4.118, Diagnostic Codes (DC) 
7813 and 7806, which are the rating codes under which the 
veteran's disability is rated.  The claim was subsequently 
readjudicated in November 2005 and December 2006 supplemental 
statements of the case (SSOC).  Furthermore, the veteran and 
his attorney have demonstrated actual knowledge of the 
evidence necessary to substantiate an increased rating claim 
for the disability, including that in determining a 
disability rating the RO considers evidence of the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment.  In his attorney's October 2005 written statement 
in support of the veteran's claim, it is argued that the 
veteran should receive an increased rating under DC 7806.  
The specific rating criteria under DC 7806 are discussed in 
the October 2005 statement.  Furthermore, the veteran has 
submitted evidence of the nature and symptoms of his 
disability, and the effect of his disabilities on his ability 
to work.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Thus, the notice requirements of 
Vazquez-Flores v. Peake have been met.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran a medical 
examination to asses the severity of his tinea pedis and 
onychomycosis of the toenails disability.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

I.  New and Material Evidence Claims

In April 2003, the Board denied claims for service connection 
for bilateral defective vision, including optic atrophy in 
the left eye, and bilateral hallux valgus, finding that the 
veteran had not submitted new and material evidence.  The 
veteran did not appeal those decisions and they are now 
final.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

A.  Bilateral Defective Vision, including Optic Atrophy in 
the Left Eye

Evidence submitted since the April 2003 Board decision 
pertaining to the veteran's eyes include a private medical 
opinion dated in October 2007.  This opinion notes that that 
the veteran has optic neuropathy of his left eye and mild 
cataracts in both eyes.  The physician opined that if the 
veteran had an injury to the left orbital area as stated, 
such an injury could certainly have damaged the optic canal, 
which could have caused an immediate loss of vision, with a 
permanent loss.  The examiner stated that he believes it is 
unlikely that optic neuropathy in the left eye is due to 
glaucoma and more likely that it was due to traumatic type 
optic neuropathy.  

The October 2007 private medical opinion is new because it is 
not duplicative of evidence considered by the Board at the 
time of its April 2003 decision.

The October 2007 private medical opinion also addresses a 
possible nexus between an in-service injury and the veteran's 
current disability, which was the basis for the Board's April 
2003 denial of the claim to reopen.  The medical opinion 
clearly relates to the unestablished fact; that is, whether 
the veteran has a current disability that is related to 
service as required by 38 C.F.R. § 3.303 (2007).  

Likewise, the newly submitted medical opinion is not 
cumulative or redundant of existing evidence, and presents a 
reasonable possibility of substantiating the claim.  

Accordingly, reopening the claim to entitlement to service 
connection for bilateral defective vision, including optic 
atrophy in the left eye, is warranted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (a) (2007).  

B.  Bilateral Hallux Valgus

With regard to the claim for service connection for bilateral 
hallux valgus, evidence considered at the time of the April 
2003 Board decision includes the veteran's SMRs, private 
treatment records dated in March 1974 and September 1979, VA 
examination reports dated in May 1978 and September 1990, and 
an April 1988 VA treatment record.

Evidence submitted since the April 2003 Board decision 
pertaining to the veteran's feet includes an August 2005 VA 
examination, which notes that the veteran has hallux valgus 
and a bunion formation on both metatarsophalangeal joints and 
that these conditions lead to crowding of his toes.  
Additionally, the veteran's attorney submitted a statement 
dated in October 2005 that contends that because the VA 
examiner failed to express an opinion on whether the 
veteran's current foot disability was related to service a 
new examination is necessary.  

Regarding the August 2005 VA examination and the attorney's 
statements, this evidence is new because it is not 
duplicative of evidence considered by the Board at the time 
of its April 2003 decision.  However, the VA examination is 
not material because it merely notes that the veteran has a 
diagnosis of hallux valgus, which was already established at 
the time of the April 2003 Board decision by a VA examination 
dated in September 1990.  Likewise, the attorney's statements 
are not material because they do not relate to the 
unestablished fact of whether the veteran has a current 
disability that is related to service as required by 38 
C.F.R. § 3.303 (2007).  38 C.F.R. § 3.156 (a).

Given the absence of receipt of any new and material evidence 
since the April 2003 Board decision, reopening the claim to 
entitlement to service connection for bilateral hallux valgus 
is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

II.  Service Connection for Bilateral Defective Vision, 
including Optic Atrophy in the Left Eye

The veteran seeks service connection for bilateral defective 
vision, including optic atrophy in the left eye.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2007).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows the presence of bilateral defective vision, 
including optic atrophy in the left eye.  A VA examination 
dated in September 1990 notes that the veteran had diminished 
eyesight and that his visual acuity has significantly 
diminished bilaterally.  A Social Security Administration 
medical examination dated in August 1991 diagnosed the 
veteran as blind in the left eye, apparently due to optic 
atrophy, and markedly impaired vision in his right eye.  
Private medical records dated in January 2001 notes that the 
veteran has optic atrophy secondary to trauma in his left eye 
and vision loss due to unknown etiology in his right eye.  A 
private medical opinion dated in October 2007 notes that the 
veteran has optic neuropathy of his left eye, and mild 
cataracts in both eyes. 

The next issue is whether there is evidence of any in-service 
incurrence of bilateral defective vision, including optic 
atrophy in the left eye.  SMRs dated in April 1964 note 
treatment for soreness in the left eye following some type of 
blow to it.  August 1964 SMRs note treatment of the veteran's 
left lower eye lid.  Likewise, the veteran has stated 
consistently from September 1990 to the present that his left 
eye was injured when a tree limb hit it while he was cutting 
trees during service, and that his vision was immediately 
impaired.  The Board finds this contention credible.

As the record shows a present bilateral vision disability and 
an eye injury while in service, the determinative issue is 
whether these are related.

A January 2001 private optometry opinion that notes that, 
following a comprehensive vision rehabilitation examination, 
the optometrist found that the veteran had optic atrophy in 
his left eye secondary to trauma, and vision loss due to an 
unknown etiology in his right eye.  

Likewise, in October 2007, following an examination of the 
veteran, a private physician opined that, if the veteran had 
an injury to his left orbital area as stated, this 
certaininly could damage the optic canal, which could have 
caused an immediate loss of vision, ultimately a permeant 
loss.  The physician opined further that the veteran reported 
some loss of vision in the right eye when his left eye was 
injured in service, and that this can be associated with 
damage behind the eye that could affect the nerve because 
these nerve tracks run together for a while behind the 
eyeballs as they approach the brain.  Furthermore, he opined 
that it is unlikely that the optic neuropathy in the left eye 
is due to glaucoma, and more likely that it was due to a 
traumatic type optic neuropathy.

A VA neurological examination that was conducted in September 
1990.  The examiner opined that the veteran's eyesight 
deterioration is very concerning and that the etiology of 
this problem is unknown.
A second VA examination was conducted in September 1999.  The 
examiner noted that he was unable to find a reason to explain 
the veteran's reduced vision in the right eye.  Likewise, 
following a recitation of the veteran's left eye injury in 
service, the examiner noted that the injury is not a good 
history for trauma induced optic atrophy in the face of the 
facts speaking for a non-glaucomatous source of the optic 
atrophy.  It was then noted that, to get to the basic cause 
of the veteran's disease, a very through evaluation directed 
towards a neuro-ophthalmological examination and certain 
electrical studies was necessary.  There is no record that VA 
ever conducted such an evaluation.

The evidence favorable to finding service connection is, at 
worst, in a relative equipoise with the unfavorable evidence.  
38 U.S.C.A. § 5107(b).  

The veteran has put forth evidence in the form of two private 
medical opinions, SMRs, and credible statements.  The 
optometrist who conducted the January 2001 examination found 
that the veteran had optic atrophy in his left eye secondary 
to trauma.  There is no evidence of record indicating a left 
eye injury other than the one the veteran suffered while in 
service.  In October 2007 the private physician opined that 
if the veteran had an injury to his left orbital area as 
stated, this certaininly could ultimately cause permeant 
vision loss, and that the decrease in vision in the right eye 
could be associated with damage to the left eye.  The 
veteran's statements and SMRs indicate a left eye injury in 
service.

Together this evidence shows that it is as likely as not that 
the etiology of the veteran's bilateral defective vision, 
including optic atrophy in the left eye, is the in-service 
injury.  Any doubt is resolved in the veteran's favor and 
service connection for bilateral defective vision, including 
optic atrophy in the left eye, is warranted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49.

III.  Increased Rating for Tinea Pedis and Onychomycosis of 
the Toenails

The RO originally granted service connection for tinea pedis 
and onychomycosis of the toenails, bilateral in December 
1990, assigning a 0 percent rating under Diagnostic Code 7813 
with an effective date of July 9, 1990.  This rating was 
continued in the November 2004 rating decision presently on 
appeal.  The veteran and his attorney contend that this 
disability merits a compensable rating.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49.

Diagnostic Code 7813 notes to rate tinea pedis under the 
predominant disability which, in this case, is as dermatitis 
under Diagnostic Code 7806.  Likewise, Diagnostic Code 7820 
notes to rate infections of the skin not listed elsewhere 
(including bacterial and fungal diseases) under the 
predominant disability which, in this case, is as dermatitis 
under Diagnostic Code 7806.  38 C.F.R. § 4.118, DCs 7813 and 
7820 (2007).  

Under Diagnostic Code 7806, a 0 percent rating is warranted 
when the condition involves less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and; 
no more than topical therapy required during the past 12-
month period.  A 10 percent rating requires involvement of at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating requires 
involvement of 20 to 40 percent of the entire body or of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

A VA examination was conducted in August 2005.  The examiner 
noted that the veteran developed a rash on both of his feet 
during service and was given ointment to treat it.  From 1964 
to 2005 numerous dermatologists prescribed various creams for 
the condition, but the rash has continued to persist.  It was 
then noted that the veteran currently takes Terbinafine 1 
percent and Naftifine 1 percent and has done so for the past 
eight years.  The percentage of exposed area of the rash is 0 
percent, and the percentage of the total body area is 1-2 
percent.  No scarring or disfigurement was noted.  
Hyperpigmentation and some scaling was seen.  An impression 
of tinea pedis was given and it was noted the veteran still 
continues to require the use of two creams daily.  

It should be noted that in a November 2005 SSOC, the RO 
indicates that the veteran is taking Terbinafine, which the 
RO states is a generic name for Lamisil and a systemic 
antifungal drug.  According to DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 1906 (31st ed. 2007), terbinafine hydrochloride 
is used topically and orally in the treatment of various 
forms of tinea and onychomycosis.

To receive a compensable rating under Diagnostic Code 7806, 
the medical evidence must show that the condition affects at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; the intermittent use of systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12-month period.  The August 2005 VA examiner found that 
the veteran's rash affects 1-2 percent of his total body area 
and 0 percent of the exposed area.  Likewise, the medical 
examiner notes that the veteran currently uses only creams to 
treat his tinea pedis and onychomycosis.  Thus, because the 
medical evidence of record indicates that less than 5 percent 
of the veteran's entire body and the exposed areas are 
affected by his tinea pedis and onychomycosis, and there is 
no use of systemic therapy, a compensable rating cannot be 
assigned under 38 C.F.R. § 4.118, DC 7806.

In numerous documents of record the veteran states that the 
severity of his disability merits a higher rating.  Although 
the veteran is competent to report the symptoms that he has 
experienced, he is not competent to offer an opinion as to 
matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
medical evidence of record, especially the August 2005 VA 
examination report, which shows that the criteria for a 
compensable rating have not been met.  Gilbert v. Derwinski, 
1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.118, DCs 
7806, 7813, and 7820.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for a 
tinea pedis and onychomycosis of the toenails disability is 
not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has considered whether the veteran's tinea pedis 
and onychomycosis of the toenails disability picture warrants 
a compensable rating on an extraschedular basis.  Regulation 
permits extra-schedular rating when "the schedular 
evaluations are found to be inadequate ... [because] the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The rating schedule, 
however, is meant to compensate for the average impairment in 
civil occupations generally resulting from disability.  38 
C.F.R. § 3.321.  In this case, the veteran has presented no 
evidence or even alleged that his tinea pedis and 
onychomycosis of the toenails disability manifests such 
factors as marked interference with employment or frequent 
periods of hospitalization.  Thus, the veteran's disability 
picture has not been rendered unusual or exceptional in 
nature so as to warrant a referral of his case to the 
Director or Under Secretary for review for consideration of 
an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for bilateral 
defective vision, including optic atrophy in the left eye.                                                                 

Entitlement to service connection for bilateral defective 
vision, including optic atrophy in the left eye, is granted, 
subject to the rules and payment of monetary benefits.

The petition to reopen the claim for service connection for 
bilateral hallux valgus is denied.

Entitlement to a compensable disability rating for tinea 
pedis and onychomycosis of the toenails is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


